
	

114 HRES 723 IH: Expressing the support of the House of Representatives for the designation of a National Day of Recognition for the centennial of the Convention Between the United States and Great Britain (for Canada) for the Protection of Migratory Birds, and for other purposes.
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 723
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mr. Griffith submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing the support of the House of Representatives for the designation of a National Day of
			 Recognition for the centennial of the Convention Between the United States
			 and Great Britain (for Canada) for the Protection of Migratory Birds, and
			 for other purposes.
	
	
 Whereas the United States and Great Britain (on behalf of Canada), recognizing the need to adopt an international agreement to protect and conserve birds that migrate internationally, signed the Convention Between the United States and Great Britain (for Canada) for the Protection of Migratory Birds, also known as the Migratory Bird Treaty, on August 16, 1916;
 Whereas this agreement served as the foundation for the passage of domestic legislation to implement the commitment to protect migratory birds, such as the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), as well as subsequent treaties with Mexico, Japan, and Russia;
 Whereas many migratory bird species travel long distances and cross international borders; Whereas international cooperation provides countries—as well as Federal, State, nongovernmental, and tribal partners—with the opportunity to unite in protecting valuable wildlife species and to share knowledge regarding migratory bird resources; and
 Whereas migratory bird species have a significant impact on the United States economy, as evidenced by the United States Fish and Wildlife Service estimates that $107,000,000,000 is spent on birdwatching equipment and travel in the United States, and $1,800,000,000 is spent on migratory bird hunting equipment and trips in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of a National Day of Recognition for the centennial of the Convention Between the United States and Great Britain (for Canada) for the Protection of Migratory Birds, also known as the Migratory Bird Treaty;
 (2)recognizes the significance of 100 years of migratory bird protection efforts; and (3)encourages efforts to engage and educate the public regarding migratory birdwatching and hunting.
			
